                   Case 20-10343-LSS             Doc 2323        Filed 03/05/21        Page 1 of 4




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


In re:                                                           Chapter 11

BOY SCOUTS OF AMERICA AND                                        Case No. 20-10343 (LSS)
DELAWARE BSA, LLC1
                                                                 (Jointly Administered)
                    Debtors.
                                                                 Ref. Docket No. 2019


       ORDER SUSTAINING DEBTORS’ FIRST OMNIBUS (NON-SUBSTANTIVE)
     OBJECTION TO CERTAIN (I) EXACT DUPLICATE CLAIMS (II) AMENDED AND
          SUPERSEDED CLAIMS AND (III) INCORRECT DEBTOR CLAIMS
                            (NON-ABUSE CLAIMS)
           Upon the Debtors’ First Omnibus (Non-Substantive) Objection to Certain (I) Exact

Duplicate Claims (II) Incorrect Debtor Claims and (III) Amended and Superseded Claims (the

“Objection”),2 of the debtors and debtors in possession (together, the “Debtors”) in the above-

captioned chapter 11 cases, pursuant to Bankruptcy Code sections 105 and 502, Bankruptcy Rule

3007, and Local Rule 3007-1; and the Court having jurisdiction to consider the Objection and the

relief requested therein in accordance with 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware,

dated as of February 29, 2012; and consideration of the Objection and the relief requested therein

being a core proceeding in accordance with 28 U.S.C. § 157(b)(2); and venue being proper in

this District pursuant to 28 U.S.C. §§ 1408 and 1409; and notice of the Objection being adequate

and appropriate under the particular circumstances; and the Court having considered the Phillips

Declaration and found and determined that the relief sought in the Objection is in the best

interests of the Debtors, the Debtors’ estates and creditors, and other parties in interest and that

1
 The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
    Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Objection.
              Case 20-10343-LSS        Doc 2323      Filed 03/05/21      Page 2 of 4




the legal and factual bases set forth in the Objection establish just cause for the relief granted

herein; and after due deliberation and sufficient cause appearing therefor,

       IT IS HEREBY ORDERED THAT:

       1.      The Objection is sustained as provided herein.

       2.      Any Response to the Objection not otherwise withdrawn, resolved, or adjourned

is overruled on the merits.

       3.      Each Exact Duplicate Claim listed in the column titled “Duplicate Claim to be

Disallowed” identified on Schedule 1 hereto is disallowed and expunged in its entirety. The

Exact Duplicate Claims listed in the column titled “Remaining Claim” identified on Schedule 1

hereto shall remain on the Claims Register, subject to the Debtors’ further objections on any

substantive or non-substantive grounds and further order of the Court.

       4.      Each Amended and Superseded Claim listed in the column titled “Amended

Claim to be Disallowed” identified on Schedule 2 hereto is disallowed and expunged in its

entirety. The Amended and Superseded Claims listed in the column titled “Surviving Claim”

identified on Schedule 2 hereto shall remain on the Claim Register, subject to the Debtors’

further objections on any substantive or non-substantive grounds.

       5.      Each Incorrect Debtor Claim identified on Schedule 3 hereto is reassigned as a

claim against the correct Debtor or Debtors, as noted in the column marked “Correct Debtor” on

Schedule 3 hereto, provided, however, that such Incorrect Debtor Claims may be subject to

further modification or disallowance by an order of the Court upon further objection by the

Debtors on any substantive or non-substantive grounds.

       6.      The objection by the Debtors to the Disputed Claims, as addressed in the

Objection and the schedules hereto, constitutes a separate contested matter with respect to each




                                                 2
               Case 20-10343-LSS         Doc 2323      Filed 03/05/21      Page 3 of 4




such claim, as contemplated by Bankruptcy Rule 9014 and Local Rule 3007-1. This Order shall

be deemed a separate Order with respect to each Disputed Claim.

         7.     Any stay of this Order pending appeal by any holder of a Disputed Claim or any

other party with an interest in such claims that are subject to this Order shall only apply to the

contested matter which involves such party and shall not act to stay the applicability and/or

finality of this Order with respect to the other contested matters arising from the Objection or this

Order.

         8.     The Debtors, Omni, and the Clerk of this Court are authorized to modify the

official Claims Register for these chapter 11 cases in compliance with the terms of this Order and

to take all steps necessary or appropriate to carry out the relief granted in this Order.

         9.     Nothing in this Order or the Objection is intended or shall be construed as a

waiver of any of the rights the Debtors may have to enforce rights of setoff against the claimants.

         10.    Nothing in the Objection or this Order, nor any actions or payments made by the

Debtors pursuant to this Order, shall be construed as: (a) an admission as to the amount of, basis

for, or validity of any claim against the Debtors under the Bankruptcy Code or other applicable

nonbankruptcy law; (b) a waiver of the Debtors’ or any other party in interest’s right to dispute

any claim; (c) a promise or requirement to pay any particular claim; (d) an implication or

admission that any particular claim is of a type specified or defined in this Order; (e) an

admission as to the validity, priority, enforceability, or perfection of any lien on, security interest

in, or other encumbrance on property of the Debtors’ estates; or (f) a waiver of any claims or

causes of action which may exist against any entity under the Bankruptcy Code or any other

applicable law.

         11.    This Order is immediately effective and enforceable.




                                                  3
             Case 20-10343-LSS         Doc 2323      Filed 03/05/21     Page 4 of 4




       12.     The Court shall retain jurisdiction to hear and determine all matters arising from

or related to the implementation, interpretation and/or enforcement of this Order.




      Dated: March 5th, 2021                        LAURIE SELBER SILVERSTEIN
      Wilmington, Delaware                          UNITED STATES BANKRUPTCY JUDGE

                                                4
